DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sole insert and the foot support portion each include a hole formed therethrough in a heel region of the foot support portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 29 been renumbered 20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 requires “wherein the sole insert and the foot support portion each 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Comper (U.S. Patent No. 2,067,891).
Regarding claim 1, Comper teaches in Figures 1-10 a surgical boot comprising a foot support portion (42), a lower leg support portion (26), and a connector (39, 40, 41) coupled to the foot support portion and coupled to the lower leg support portion, the connector being 
Regarding claim 2, Comper teaches in Figures 1-10 the surgical boot of claim 1, wherein the connector is configured to permit linear movement of the lower leg support portion relative to the foot support portion (pg. 1, line 53 – pg. 2, line 10; pg. 2 lines 28-36).  
Regarding claim 3, Comper teaches in Figures 1-10 the surgical boot of claim 1, wherein the connector includes a first rail (40) that extends from the foot support portion toward the lower leg support portion and a first track (39) arranged around the first rail.  
Regarding claim 6, Comper teaches in Figures 1-10 the surgical boot of claim 3, wherein the first rail is coupled to the foot support portion, the first track is coupled to the lower leg support portion, and the first track -2-is configured to translate on the first rail to cause the lower leg support portion to move relative to the foot support portion (pg. 1, line 53 – pg. 2, line 10; pg. 2 lines 28-36).  
 Regarding claim 18, Comper teaches in Figures 1-10 the surgical boot of claim 1, wherein the foot support portion comprises a first grip handle (43) and the lower leg support portion includes a second grip handle (43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-3, 9-11 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox (U.S. Patent No. 2,204,266) in view of Genovese et al. (U.S. Patent No. 4,974,830 – herein referred to as Genovese).
Regarding claim 1, Wilcox teaches in Figures 1-4 a surgical lower leg support comprising a foot support portion (37), a lower leg support portion (21), and a connector (33, 34, 36) coupled to the foot support portion and coupled to the lower leg support portion, the connector being configured to permit movement of the lower leg support portion relative to the foot support portion to accommodate legs of patients of different sizes (col. 4, lines 17-34).		Wilcox does not teach wherein the surgical lower leg support is configured as a boot. Genovese teaches a similar adjustable surgical lower leg support, wherein the foot support portion (18, 22) and lower leg support portion (30, 36) are configured as a boot. In view of Genovese, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed modify the foot support portion and lower leg support portion of Wilcox to be configured as a boot with padding, as in Genovese, to improve patient comfort. 
Regarding claim 2, Wilcox teaches in Figures 1-4 the surgical boot of claim 1, wherein the connector is configured to permit linear movement of the lower leg support portion relative to the foot support portion (col. 4, lines 17-34).  
Regarding claim 3, Wilcox teaches in Figures 1-4 the surgical boot of claim 1, wherein the connector includes a first rail (33) that extends from the foot support portion toward the lower leg support portion and a first track (36) arranged around the first rail.  
Regarding claim 9, Wilcox teaches in Figures 1-4 the surgical boot of claim 1, wherein the connector includes first (33) and second rails (34) that extend from the foot support portion and that support the lower leg support portion for sliding movement.  
Regarding claim 10, Wilcox teaches in Figures 1-4 the surgical boot of claim 9, wherein the second rail (34) is substantially parallel with the first rail (33).  
Regarding claim 11, Wilcox teaches in Figures 1-4 the surgical boot of claim 9, wherein the first and second rails are spaced apart and further comprising a lockable joint (53, 60) coupled to the foot support portion between the first and second rails.  
Regarding claim 19, Genovese, as used to modify Wilcox above, teaches in Figures 1-3 the surgical boot of claim 1, further comprising a calf insert (36) configured to conform to a first concave surface of the lower leg support portion and provide cushioning for a calf of a patient and further comprising a sole insert (22) configured to conform to a second concave surface of the foot support portion and provide cushioning for the patient's foot.  
Regarding claim 20, Wilcox the surgical boot of claim 19, wherein the foot support portion includes a hole (corresponding to 51) formed therein in a heel region of the foot support portion and extending toward the sole insert (as included in the Genovese modification).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comper in view of Banta (U.S. Patent No. 2,465,781), or Wilcox in view of Genovese and Banta.
Regarding claim 4, Comper and Wilcox in view of Genovese teach the surgical boot of claim 3. Comper and Wilcox teach a first rail and a first track (as outlined above), Comper utilizes a set screw (41) to block movement and Wilcox utilizes a lead screw (53) and/or lock 
Regarding claim 5, Banta, as used to modify Comper and Wilcox above, teaches in Figures 1-7 the surgical boot of claim 4, wherein the first rail includes an upper surface (surface including teeth 19) and a lower surface (surface opposite teeth 19) spaced apart from the upper surface and the upper surface is formed to include the plurality of indentations.  
Claim(s) 7, 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comper in view of Wilcox.
Regarding claim 7, Comper teaches the surgical boot of claim 6. Comper does not teach wherein the connector includes a second rail spaced apart from the first rail and a second track 
Regarding claim 9, as discussed in claim 7 above, Comper as modified by Wilcox teaches the surgical boot of claim 1, wherein the connector includes first and second rails that extend from the foot support portion and that support the lower leg support portion for sliding movement.  
Regarding claim 10, Wilcox, as used to modify Comper above, teaches in Figure 1 the surgical boot of claim 9, wherein the second rail is substantially parallel with the first rail.
Regarding claim 14, Comper teaches in Figure 1 and page 2, lines 6-7 the surgical boot of claim 9, wherein the first and second rails are cantilevered from the foot support portion.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comper in view of DeHeer et al. (U.S. Publication No. 2014/0371648 – herein referred to as DeHeer).
Regarding claim 8, Comper teaches the surgical boot of claim 1 wherein the lower leg support portion includes a calf portion. Comper does not teach a kneepad having a pad insert and a strap that couples the kneepad to the calf portion. However, Comper does teach a strap hole (43) that can be used to secure a patient to the calf portion. DeHeer teaches in Figure 4 a kneepad having a pad insert (80) and a strap (64) that couples the kneepad to a calf portion (44). In view of DeHeer, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the calf portion of Comper and kneepad and strap, as in DeHeer, to comfortably secure a patient to the calf portion. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comper in view of Genovese.
Regarding claim 19, Comper teaches the surgical boot of claim 1. Comper does not teach further comprising a calf insert configured to conform to a first concave surface of the lower leg support portion and provide cushioning for a calf of a patient and further comprising a sole insert configured to conform to a second concave surface of the foot support portion and provide cushioning for the patient's foot. Genovese teaches in Figures 1-3 a calf insert (36) configured to conform to a first concave surface of a lower leg support portion (30) and provide cushioning for a calf of a patient and further comprising a sole insert (22) configured to conform to a second concave surface of a foot support portion (18) and provide cushioning for the patient's foot. In view of Genovese, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the lower leg support portion and foot .  
Allowable Subject Matter
Claim(s) 12-13 and 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 12, neither Comper nor Wilcox teach, “wherein the foot support portion includes a heel region and a grip handle extending from the heel region and further comprising a release lever movable relative to the lockable joint toward the grip handle to unlock the lockable joint”. The closest prior art to Torrie et al. (U.S. Patent No. 7,832,401) does not utilize the heel region release lever to operate a boot extension mechanism nor does Torrie et al. reasonably suggest modifying Comper or Wilcox in that way. Claim 13 is objected to as depending upon claim 12.  
Regarding claim 15, neither Comper nor Wilcox teach, “wherein the lower leg support portion includes a rounded recess formed in an end surface of the lower leg support portion that faces toward the foot support portion and wherein the foot support portion includes a protrusion that is received in the recess when the lower leg support portion is moved into a first position closest to the foot support portion”. The closest prior art to Haugen (Canadian Patent No. 2,544,652) does not teach a rounded recess nor does it suggest modifying Comper or Wilcox to result in the limitations of claim 15. Claims 16-17 are objected to as depending upon claim 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/14/2021